                                         Case 3:17-cv-00561-WHO Document 335 Filed 11/08/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNOPSYS, INC.,                                 Case No. 17-cv-00561-WHO (KAW)
                                   8                   Plaintiff,
                                                                                         ORDER GRANTING DEFENDANT'S
                                   9             v.                                      REQUEST TO EXCUSE PERSONAL
                                                                                         ATTENDANCE
                                  10     UBIQUITI NETWORKS, INC., et al.,
                                                                                         Re: Dkt. No. 334
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 8, 2018, Defendant Ching-Han Tsai filed a request to be excused from

                                  14   personally appearing at the November 30, 2018 settlement conference. (Dkt. No. 334.) The Court

                                  15   GRANTS the request. Defendant Tsai may appear by video, to be set up by Defendant's counsel

                                  16   on Defendant's counsel's equipment. The Court will not provide equipment or technical

                                  17   assistance.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 8, 2018
                                                                                         __________________________________
                                  20                                                     KANDIS A. WESTMORE
                                                                                         United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
